O’Brien, J. (dissenting):
I dissent from the conclusion reached by the majority of the court. Upon the facts the question presented for the consideration of the jury was whether, while the plaintiff was attempting to *396alight from, a car which had stopped pursuant to a signal, it was suddenly started so as to throw her off, or whether, as testified by the defendant’s witnesses, while the car was in motion she stepped off. As against, the plaintiff’s evidence two witnesses were examined for the defendant, one of whom testified that while sitting on a stoop he heard a scream and, on looking up, he saw the plaintiff falling from the car, which was then moving. There is nothing inconsistent in this with the plaintiff’s story, because her version was that she was thrown while the car was moving. They differ as to the rate of speed at which the car was going, but upon the question as .to whether the car did or did not stop at Forty-sixth street we have not Only the plaintiff’s testimony to that effect, but this particular witness said that he thought the car did stop at Forty-sixth street;
The piece of evidence upon which the majority of the court have placed their conclusion that the verdict is against the weight of evidence is that given by the two witnesses to the effect that the place at which the plaintiff was thrown was some sixty or seventy feet north of the corner. I do not regal’d this as of so very much importance, because if the car stopped at Forty-sixth street, and, while in the act of alighting, the plaintiff was thrown, it might be that the car had gone the short distance of sixty feet before she fell; or, the car might have stopped some distance north of Forty-sixth street, and, though the plaintiff was mistaken as to the exact point at which the car stopped, the crucial question was whether the car did or did not stop, and, while the plaintiff was in the act of alighting, start up again. As I have pointed out, one of the witnesses for the defendant corroborates the plaintiff upon the stopping of the car at or somewhere north of Forty-sixth street.
The other witness for the defendant, a police officer, swears positively that the plaintiff stepped off the car while it was going at full speed. The probability of such a hazardous undertaking by a woman, impeded with skirts — a feat which would have been dangerous even for a man not so impeded — apart from the plaintiff’s contradiction, would be for the jury. As said in Bente v. Metropolitan St. R. Co. (90 App. Div. 214), with respect to similar testimony, “ A police officer also testified that when the plaintiff fell the car was moving, which is quite consistent with the plain*397tiff’s testimony, as she says she fell because of the sudden start of the car, and the officer does not testify that the car had not stopped before the plaintiff fell as she attempted to get off.”
I think that the question, was, upon the conflicting testimony, one for the jury, and the evidence did not so clearly preponderate in favor of the defendant’s version that we would be justified in interfering with the verdict. I am, therefore, for affirmance.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.